              Case 1:20-cv-03480-JPO Document 32 Filed 08/10/20 Page 1 of 2




                            IN THE UNITED STATE DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF NEW YORK


-------------------------------------------------------
JM HOLDINGS 1 LLC AND                                 )
CEDAR HOLDINGS, LLC                                   )
                                                      )
                  Plaintiffs,                         )         Civil Action No. 1:20-cv-03480-JPO
                                                      )
         v.                                           )
                                                      )
QUARTERS HOLDING GmbH                                 )
                                                      )
                  Defendant.                          )
-------------------------------------------------------


                                    DECLARATION OF MARK TRESS

           Mark Tress declares, under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

following is true and correct:

             1.     I am the principal of JM Holdings 1 LLC and Cedar Holdings, LLC, the Plaintiffs

     in the above-captioned action.

             2.     I submit this declaration in support of Plaintiffs’ Memorandum of Law in

     Opposition to Defendant’s Motion for Imposition of Sanctions Pursuant to Rule 11.

             3.     On or around March 18, 2020, I participated in a phone conference with

     representatives of Quarters1 in which we discussed the issuance of an estoppel certificate by

     the Tenant, Medici 251 DeKalb, LLC.

             4.     During that phone conference, a representative of Quarters proposed that the

     parties enter into a side letter agreement, which would state that the Landlord had defaulted on

     the Lease, while submitting the estoppel certificate to the Landlord’s bank without noting a

     default. I rejected that proposal.

1
    Capitalized terms have the same meaning as set forth in the Amended Complaint in this action.
        Case 1:20-cv-03480-JPO Document 32 Filed 08/10/20 Page 2 of 2




        5.    In Defendant’s Memorandum of Law in Support of its Motion to Dismiss the

  Complaint, Defendant appears to accuse me of “leaking” the Complaint in this action to The

  Real Deal “minutes after the action was commenced.” I did not “leak” the Complaint to The

  Real Deal after the case was filed, and I am unaware of anyone else doing so.

        6.    Like Quarters, after the complaint was filed, Plaintiffs received a request from

  The Real Deal, directed to counsel, to comment on the Complaint.

        I declare under the penalty of perjury that the foregoing is true and correct.

Dated: Lakeview, New Jersey
       August 10, 2020



                                                    _____________________
                                                           Mark Tress
